Case 1:20-cv-00719-JPH-MJD Document 8 Filed 04/27/20 Page 1 of 4 PageID #: 46




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

ANTAEUS ANDERSON,                                 )
                                                  )
                         Plaintiff,               )
                                                  )
                    v.                            )   No. 1:20-cv-00719-JPH-MJD
                                                  )
WHEELER’S MISSION,                                )
CASE WORK MANAGEMENT                              )
SUPERVISOR,                                       )
SECRETARY,                                        )
DIRECTOR Unknown,                                 )
                                                  )
                         Defendants.              )


                                            ORDER

                   I.       Granting in forma pauperis status

      Plaintiff Antaeus Anderson’s motion to proceed in forma pauperis, dkt.

[2], is GRANTED. See 28 U.S.C. § 1915(a). While in forma pauperis status

allows Mr. Anderson to proceed without prepaying the filing fee, he remains

liable for the full fees. Ross v. Roman Catholic Archdiocese of Chicago, 748 F.

App’x 64, 65 (7th Cir. Jan. 15, 2019) (“Under 28 U.S.C. § 1915(a), a district

court may allow a litigant to proceed ‘without prepayment of fees,’ . . . but not

without ever paying fees.”). No payment is due at this time.

                                      II.    Screening

      A. Screening standard

      The Court has the inherent authority to screen Mr. Anderson’s

complaint. Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) (“[D]istrict courts



                                              1
Case 1:20-cv-00719-JPH-MJD Document 8 Filed 04/27/20 Page 2 of 4 PageID #: 47




have the power to screen complaints filed by all litigants, prisoners and non-

prisoners alike, regardless of fee status.”). The Court may dismiss claims

within a complaint that fail to state a claim upon which relief may be granted.

See id. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule

of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir.

2017). To survive dismissal,

            [the] complaint must contain sufficient factual matter,
            accepted as true, to state a claim for relief that is
            plausible on its face. A claim has facial plausibility
            when the plaintiff pleads factual content that allows the
            court to draw the reasonable inference that the
            defendant is liable for the misconduct alleged.


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      B. The complaint

      Mr. Anderson alleges federal claims against Wheeler Mission and its

employees for deprivation of his constitutional rights under 42 U.S.C. § 1983.

Mr. Anderson alleges that Wheeler Mission and its employees violated his

constitutional rights guaranteed by the fifth, eighth, and fourteenth

Amendments by denying him “rightful/lawful services given to homeless

persons” on the grounds that he failed to register as a sex offender. Dkt. 1.

The denied services include public feeding and use of restroom and shower

facilities. Dkt. 1-1. Mr. Anderson alleges that this caused him psychological,


                                        2
Case 1:20-cv-00719-JPH-MJD Document 8 Filed 04/27/20 Page 3 of 4 PageID #: 48




physical, and emotional injuries, as well as ongoing humiliation and

degradation. Dkt. 1. He seeks monetary damages. Id.

      C. Discussion

      Mr. Anderson’s complaint must be dismissed. “In order to state a claim

under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived

him of a federal constitutional right; and (2) that the defendants acted under

color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006); see

London v. RBS Citizens, N.A., 600 F.3d 742, 746 (7th Cir. 2010) (private actors

may not be sued for “merely private conduct, no matter how discriminatory or

wrongful”). A private citizen can act under color of law if there is “evidence of a

concerted effort between a state actor and that individual.” Spiegel v. McClintic,

916 F.3d 611, 616 (7th Cir. 2019) (quoting Fries v. Helsper, 146 F.3d 452, 457

(7th Cir. 1998)). Mr. Anderson has not alleged any facts demonstrating that

Wheeler Mission or its employees are state actors or that there was any

agreement between Wheeler Mission and a state actor.

      D. Conclusion

      Mr. Anderson shall have through May 27, 2020 to show cause why this

case should not be dismissed. If Mr. Anderson does not do so, the Court will

dismiss this case with prejudice without further notice.

SO ORDERED.
Date: 4/27/2020




                                         3
Case 1:20-cv-00719-JPH-MJD Document 8 Filed 04/27/20 Page 4 of 4 PageID #: 49




Distribution:

ANTAEUS ANDERSON
620144
MARION COUNTY JAIL
MARION COUNTY JAIL
Inmate Mail/Parcels
40 South Alabama Street
Indianapolis, IN 46204




                                     4
